 



EXHIBIT 10.O.1
AMENDMENT NO. 1 TO THE
OMNIBUS PLAN FOR MANAGEMENT EMPLOYEES
     Pursuant to Section 13.1 of the El Paso Energy Corporation Omnibus Plan for
Management Employees, Amended and Restated Effective as of December 3, 1999 (the
“Plan”), the Plan is hereby amended as follows, effective December 1, 2000:
     Section 5.1 is hereby amended to read as follows:
     “5.1 Subject to Section 5.2, the maximum number of shares for which
Options, limited stock appreciation rights, stock appreciation rights and
Restricted Stock may at any time be granted under the Plan is thirty-seven
million (37,000,000) shares of Common Stock, from shares held in the Company’s
treasury or out of authorized but unissued shares of the Company, or partly out
of each, as shall be determined by the Plan Administrator, subject to, and
reduced by (on a post-split basis), the number of shares of Common Stock awarded
prior to the occurrence of a two-for-one stock split effected by the Company in
the form of a 100% stock dividend on April 1, 1998. Any Options, limited stock
appreciation rights, stock appreciation rights and shares of Restricted Stock
outstanding under the Plan on April 1, 1998, shall be adjusted on a two-for-one
basis to reflect the stock dividend. For purposes of this Section 5.1, the
aggregate number of shares of Common Stock issued under this Plan at any time
shall equal only the number of shares actually issued upon exercise or
settlement of Options, limited stock appreciation rights, stock appreciation
rights or Restricted Stock and not returned to the Company upon cancellation,
expiration or forfeiture (regardless of whether the holder of such awards
received dividends or other economic benefits) of any such award or delivered
(either actually or by attestation) in payment or satisfaction of the purchase
price, exercise price or tax obligation of the award.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 1sth day of December, 2000.

            EL PASO ENERGY CORPORATION
      By   /s/ Joel Richards III         Executive Vice President             

            ATTEST:
      By   /s/ David L. Siddall         Corporate Secretary             

 